Title: To Thomas Jefferson from John Blair, 13 June 1795
From: Blair, John
To: Jefferson, Thomas


Extract of a letter from J. Blair to Th: Jefferson dated Wms.burg June 13. 1795.
’Three days ago I sold to Mr. Robert Andrews Mr. Mazzei’s 6. per  cent stock, viz 1048.D. 50c. @ 19/10 the market rate at Philadelphia according to the latest and very recent price-current, and have received for the same 1039.D. 84c. I am also willing to take to myself the residue of his stock at the rates mentioned in the same price current, viz. the 3. per cent @ 11/7 and the deferred at 14/1. The quantity of the former species is 786.D. 37c. and of the latter 524.D. 25c, and the two together, according to the respective rates abovementioned are worth 824.D. 60c. The whole amount for which the stock thus sells is 1864.D. 44c. and to this sum may be added 43.D. 25c., being interest which on the 26th. of Nov. last I drew for Mr. Mazzei for two quarters to the 30th. of Sep. last. The sum will then be 1907.D. 69c: interest for 2. more quarters (viz. 43.D. 25c.) is due to the 31st. of March last, and as the above sales reserve to Mr. Mazzei the interest for the current quarter, 21.D. 62c. more will be due the 30th. inst. amounting to 64.D. 87c.; so that the whole sum for which you may value yourself—for the use of Mr. Mazzei will be 1972.D. 56c. Altho’ the stock is funded at the office in Richmond, where it generally sells something lower than that at the Public treasury in Philadelphia, yet you will observe Mr. Mazzei gets the price of stock at Philadelphia.’
